



Exhibit 10.20
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) is entered as
of 5:00 p.m. on the 16th day of December, 2019, between COMCAST CORPORATION, a
Pennsylvania corporation (together with its subsidiaries, the “Company”), and
BRIAN L. ROBERTS (“Employee”).
BACKGROUND
The Company and Employee entered into an Employment Agreement (the “Agreement”)
dated as of July 26, 2017, and desire to further amend the Agreement as provided
herein.
AGREEMENT
Intending to be legally bound hereby, the Company and Employee agree as follows:
1.
Subparagraph 5(b) of the Agreement is hereby deleted in its entirety.

2.
Clause (D) of subparagraph 11(b)(i) of the Agreement (and the word “and”
immediately preceding clause (D)) are hereby deleted in their entirety, and the
word “and” shall be inserted before “(C)” in such subparagraph.

3.
Clause (B) of subparagraph 11(b)(ii) of the Agreement is hereby deleted in its
entirety, including the reference to “and (B)” in the last sentence of such
subparagraph, and clause (C) of such subparagraph shall become a new clause (B).

4.
Clause (A)(1) of subparagraph 11(d)(ii) of the Agreement is hereby amended and
restated to read in its entirety as follows: “(1) for the period through the
date on which the Term would have expired, without any further automatic
extensions, had no termination occurred on the Date of Termination (the “End
Date”), on a monthly basis, Employee’s Base Salary at the highest annual rate in
effect at any time during the Term;”.

5.
Clause (B) of subparagraph 11(d)(ii) of the Agreement is hereby deleted in its
entirety, and clause (C) of such subparagraph shall become a new clause (B) and
the word “and” shall be inserted before the new clause (B).

6.
Other than as amended hereby, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 as of the date first-above written.
COMCAST CORPORATION


By:     /s/ Thomas J. Reid    







--------------------------------------------------------------------------------





EMPLOYEE:
/s/ Brian L. Roberts        
Brian L. Roberts





